DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
All IDS’s have been considered.  Note however that the “notice of other related applications” filed 11/03/2021 is not listed as an IDS and does not contain a signature field.  Generally documents to be considered are listed in a standard IDS form with the related applications listed in the NPL section.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 18 recites the limitation “wherein the integrated circuit package encapsulates the embedded controller die and the memory dies with the first access speed and the second access speed.”  It is not clear whether “the embedded controller die” and “the memory dies” must have “the first access speed and the second access speed” respectively, or if only “the memory dies” have the first and second access speeds (i.e. is it unclear whether the claim language requires at least two memory dies to have a different speeds from one another or if the controller having a different speed from the group of memory dies would be within the claim scope). 
All dependent claims are rejected as containing the material of the claims from which they depend. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 18, 20-21, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Harari (US 2013/0111113), Hayashida (US 2018/0260135, filed March 2017, different assignee), and Graham (US 9,535,740; published Jan 2017).
1. A memory component, comprising: 
integrated circuit memory dies having plurality of memory units, each die having at least one memory unit, and (“A NAND controller for interfacing between a host device and a flash memory device (e.g., a NAND flash memory device) fabricated on a flash die is disclosed”  Harari Abstract.  “For the purposes of this disclosure, a "NAND flash memory device" is defined as electronic circuitry including a plurality of NAND flash memory cells and any necessary control circuitry (e.g. circuitry for providing a flash-type interface) for storing data within the NAND flash memory cells.”  Harari paragraph 0079.  “Returning to the drawings, as also shown in FIG. 9, the controller 300 includes one or more flash memory device-side NAND interface(s) 335 for interfacing with one or more NAND flash device(s) 330 (e.g., 1-8 memory dies).”  Harari paragraph 0111.) the memory unit dies including a first memory tier having a first (The previously cited art does not expressly teach a first tier with a first access speed and a second tier with a second access speed.
Hayashida teaches: “In one embodiment, the controller, such as controller 114 of FIG. 1A, dynamically allocates memory to namespaces to satisfy a user's SLA requirements. Such dynamic allocation of memory includes but is not limited to techniques such as auto-tiering (e.g., autonomously mapping "cold" data onto lower performance media and mapping "hot" data onto higher performance media), creating a write buffer with low latency, and using high-endurance media such as NVRAM. In the FIG. 2C embodiment, a namespace 270 is dynamically mapped among NVM devices 232, 236, and 238. The controller dynamically stores "cold" data on high capacity, low performance physical devices (e.g., namespace portion 270b in TLC device 246), stores "hot" data on higher performance physical devices (e.g., namespace portion 270a in eMLC device 242) and stores very low latency, frequently accessed data on very low latency, high performance physical devices (e.g., namespace portion 270c in NVRAM device 248).”  Hayashida paragraph 0026.  See also Hayashida figure 1.
It would have been obvious to one of ordinary skill in the art to combine the teaching of Hayashida before the effective filing date because using different tiers allows faster accesses of more often used data, thereby preventing a larger number of slow accesses.) an embedded controller comprising a serial communication interface, the embedded controller constructed in a die separated from the integrated circuit memory dies (See Hayashida figure 1, items 114 separated from items 122/124/126/128.  “FIG. 1A is a block diagram of an integrated heterogeneous solid state drive including a PCIe interface, according to one embodiment of the invention.”  Hayashida paragraph 0009.  “Controller 114 is coupled to each of NVM devices 122, 124, 126, and 128 through a PCIe connector 116, and is coupled to a connector 112 of integrated drive 100 through a PCIe connector 118.”  Hayashida paragraph 0019.  Note that PCIe is a serial interface for sending/receiving packets.) and configured to receive packets via the serial communication interface; and an integrated circuit package that encapsulates the embedded controller and the integrated circuit memory dies; (“FIG. 1A is a block diagram of an integrated heterogeneous solid state drive (or integrated drive) 100, according to one embodiment of the invention. In one embodiment, integrated drive 100 has a form factor of a standard storage disk.”  Hayashida paragraph 0017.  See Hayashida figure 1 showing item 100 to include items 114 (controller), 122, 124, 126, and 128 (NVM’s of different types).) wherein the embedded controller, operatively coupled to the memory units in the integrated circuit memory dies, is configured to at least: 
receive first packets, via the serial communication interface, from a serial connection outside of the integrated circuit package; (“NAND devices, on the other hand, are not random access but serial access. It is not possible to access any random address in the way described above for NOR--instead the host has to write into the device a sequence of bytes which identifies both the type of the requested command (e.g. read, write, erase, etc.) and the address to be used for that command.”  Harari paragraph 0011.) convert the first packets into commands and addresses, the commands including a write command(“Methods for assembling the aforementioned systems, and for reading and writing data using NAND controllers are also disclosed.”  Harari Abstract.  “This type of interface protocol is known in the art as "NAND interface". Even though the "NAND interface protocol" has not, to date, been formally standardized by a standardization body, the manufacturers of NAND flash devices all follow the same protocol for supporting the basic subset of NAND flash functionality.”  Harari paragraph 0015.  “Using a NAND controller significantly simplifies the host's tasks when using the NAND device. The processor interacts with the controller using a protocol that is much more convenient to use--a request for writing a page may be sent as a single command code followed by address and data, instead of having to bother with the complex sequencing of control lines and NAND command codes. The controller then converts the host-controller protocol into the equivalent NAND protocol sequences, while the host is free to do other tasks (or just to wait for the NAND operation to complete, if so desired).”  Harari paragraph 0026.) ; predict data usage based on an identity of a virtual function, wherein a hypervisor of a host operating system allocates the virtual function for memory access by a virtual machine; (With respect to claim interpretation, note that “for memory access by a virtual machine” is an intended use because it implies but does not require any specific structural limitations or steps to be performed. See MPEP § 2103 and 2111.04.
The previously cited art does not teach hypervisors or virtual functions.  
Graham teaches: “A hardware management console (HMC), and a hypervisor are used to implement resource allocation to the SRIOV RDMA VFs based on resource usage. The hypervisor checks resource usage for the resource allocations of the SRIOV RDMA VF relative to lower and upper threshold values. Responsive to identifying the resource usage below the lower threshold or above the upper threshold, the hypervisor sends an event to the HMC, and the HMC starts a resource redistribution process.” Graham Abstract.  “In general, hypervisors allocate resources to Virtual Functions (VFs) based on a Quality of Service (QoS) value given by Administrators at the VF creation time.”  Graham column 1 lines 43-50.  “A need exists for an effective mechanism to implement dynamically adjustment of resources allocated to Single Root Input/Output Virtualization (SRIOV) Remote Direct Memory Access (RMDA) virtual functions (VFs) based upon usage patterns in Cloud Software Defined Server environments.”  Graham column 1 lines 52-59.  “In accordance with features of the invention, the hypervisor manages the resources and adjusts the resource levels for the RDMA Virtual Functions (VFs) according to the desired resource level and current service level agreement.”  Graham column 2 lines 21-29.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Graham because allocation to virtual functions based on usage patterns more efficient allocation of resources to each customer, thereby reducing the overall amount of required resources.) operate the memory units according to the commands and the addresses, the operating the memory units including storing, based on the predicted data usage data associated with the write command in the second memory tier; (Hayashida teaches: “"NVMe uses the concept of a "namespace" to enable an SSD to divide the storage capacity into multiple separately addressable units, identified by a namespace id (NSID). Storage locations within the namespace are addressable by a logical block address (LBA). Thus, any storage location within an NVMe device is identified by the combination of NSID and LBA.” Hayashida paragraph 0005.  “The controller is configured to receive at least one user-defined memory parameter and to create at least one namespace satisfying the at least one user-defined memory parameter in at least one of the plurality of solid state memory devices. In one embodiment, the at least one user-defined memory parameter is one of a group consisting of a capacity, a quality of service level, an assured number of I/O operations per second, a bandwidth, a latency, and an endurance. In one embodiment, the controller is configured to create a namespace corresponding to a first set of memory addresses in the at least one solid state memory device of the first type and a second set of memory addresses in the at least one solid state memory device of the second type.”  Hayashida paragraph 0007.  “In one embodiment, the controller, such as controller 114 of FIG. 1A, dynamically allocates memory to namespaces to satisfy a user's SLA requirements. Such dynamic allocation of memory includes but is not limited to techniques such as auto-tiering (e.g., autonomously mapping "cold" data onto lower performance media and mapping "hot" data onto higher performance media), creating a write buffer with low latency, and using high-endurance media such as NVRAM. In the FIG. 2C embodiment, a namespace 270 is dynamically mapped among NVM devices 232, 236, and 238. The controller dynamically stores "cold" data on high capacity, low performance physical devices (e.g., namespace portion 270b in TLC device 246), stores "hot" data on higher performance physical devices (e.g., namespace portion 270a in eMLC device 242) and stores very low latency, frequently accessed data on very low latency, high performance physical devices (e.g., namespace portion 270c in NVRAM device 248).” Hayashida paragraph 0026.  (Note that hot and cold data refers to data which is more/less often/likely to be accessed.) “FIG. 1B is a diagram of a host's view of namespaces provided by integrated heterogeneous solid state drive 100 of FIG. 1A, according to one embodiment of the invention. Controller 114 in a hardware space 180 presents namespaces 162, 164, and 166 in a user space 160 through an NVMe driver 174 and a block layer 172 in a kernel space 170. In user space 160 each of namespaces 162, 164, and 166 appears as a separate memory with its own parameters.  For example, namespace 162 may appear in user space 160 as a block device having a certain capacity and certain latency. A management module 168 in user space 160 enables a user (through a GUI or CLI) or management software to interact with controller 114 to create namespaces 162, 163, and 166 and to define their parameters such as capacity, performance, and endurance. Controller 114 manages NVM devices 122, 124, 126, and 128 (shown in FIG. 1A) to satisfy the parameters of namespaces 162, 164, and 166.”   Hayashida paragraph 0021. “In one embodiment, when integrated drive 300 receives a RDMA write command from a host over a network, the write command is parsed by controller 314. Controller 314 may store the data in NVM device 328, as NVRAM device 338 may have low latency, and then send an acknowledgement back to the host over the network. In such a case the latency of performing the write command is determined by the latency of storing data in NVRAM device 338. At some later time, controller 314 may move the data to a lower tier, for example to TLC device 334 of NVM device 324, in accordance with its management rules.”  Hayashida paragraph 0032.) convert results of at least a portion of the commands into second packets; and transmit the second packets via the serial communication interface to the serial connection outside of the integrated circuit package.  (“After a page of data is read from the array into a buffer inside the device, the host can access the data bytes or words one by one by serially clocking them out using a strobe signal.”  Harari paragraph 0011.  “Turning first to FIG. 10C, the ONFI HIM 3480 of this embodiment receives a read command from a host controller through an ONFI bus 3490. The ONFI HIM 3480 can operate in an asynch or a source synch mode and communicates the read command to a command FIFO 3540 via signal multiplexors 3500, 3530. (The ONFI HIM 3480 can be used in an async mode and source sync mode using the Async and ONFI source sync components 3510, 3520, respectively.) The ONFI HIM 3480 also stores the address received from the host controller in a logical unit number ("LUN") address FIFO 3550. (The NAND controller in this embodiment supports multiple logical units, which are treated as independent entities that are addressable by LUN addresses.) The command and address are read from the FIFOs 3540, 3550 into a command and data controller 3560, which synchronizes these items. The command and data controller 3560 then sends an interrupt to the system register controller 3570, which generates an interrupt to the ARC600 microcontroller. The ARC600 microcontroller then reads the LUN address from the register in the system register controller 3570, and the process of reading data from the flash memory device(s) is as described above. When all the read data is written to the DRAM, the ARC600 microprocessor program the status register in the system register controller 3570 to inform the ONFI HIM 3480 that the data is ready to be read. The ONFI HIM 3480 then reads the data through the HDMA 3580 using the read request control unit 3585. The read data is stored in the read data FIFO 3590, which is partitioned for each LUN 3595. Once that is done, a ready indicator is stored in the status register, and the data is streamed to the host controller.”  Harari paragraph 0144.)
2. The memory component of claim 1, wherein 
the integrated circuit memory dies include multiple dies connected to the embedded controller in parallel.  (“Thus, the inter-die interface includes the necessary physical elements (pads, output and input drivers, etc) for interfacing between the two distinct units of electronic circuitry residing on separate dies.”  Harari paragraph 0091.  See also Hayashida figure 1.)
5. The computing system of claim 2, wherein 
the memory units include flash memory in the second memory tier. (See rejection of claim 1.  NAND is a type of flash memory.)
6. The memory component of claim 1, wherein 
the commands further include a read command to retrieve data from one or more of the memory units; and the embedded controller is configured to transmit the data retrieved according to the read command via the second packets. (“Turning first to FIG. 10C, the ONFI HIM 3480 of this embodiment receives a read command from a host controller through an ONFI bus 3490. The ONFI HIM 3480 can operate in an asynch or a source synch mode and communicates the read command to a command FIFO 3540 via signal multiplexors 3500, 3530. (The ONFI HIM 3480 can be used in an async mode and source sync mode using the Async and ONFI source sync components 3510, 3520, respectively.) The ONFI HIM 3480 also stores the address received from the host controller in a logical unit number ("LUN") address FIFO 3550. (The NAND controller in this embodiment supports multiple logical units, which are treated as independent entities that are addressable by LUN addresses.) The command and address are read from the FIFOs 3540, 3550 into a command and data controller 3560, which synchronizes these items. The command and data controller 3560 then sends an interrupt to the system register controller 3570, which generates an interrupt to the ARC600 microcontroller. The ARC600 microcontroller then reads the LUN address from the register in the system register controller 3570, and the process of reading data from the flash memory device(s) is as described above. When all the read data is written to the DRAM, the ARC600 microprocessor program the status register in the system register controller 3570 to inform the ONFI HIM 3480 that the data is ready to be read. The ONFI HIM 3480 then reads the data through the HDMA 3580 using the read request control unit 3585. The read data is stored in the read data FIFO 3590, which is partitioned for each LUN 3595. Once that is done, a ready indicator is stored in the status register, and the data is streamed to the host controller.”  Harari paragraph 0144.)
7. The memory component of claim 1, wherein 
the embedded controller is configured to store status information of the integrated circuit memory dies; (“When all the read data is written to the DRAM, the ARC600 microprocessor program the status register in the system register controller 3570 to inform the ONFI HIM 3480 that the data is ready to be read.”  Harari paragraph 0144.) the commands further include a command to retrieve status of the integrated circuit memory dies; and the embedded controller is configured to transmit the status information using the second packets.  (“The ARC600 microcontroller then reads the LUN address from the register in the system register controller 3570, and the process of reading data from the flash memory device(s) is as described above. When all the read data is written to the DRAM, the ARC600 microprocessor program the status register in the system register controller 3570 to inform the ONFI HIM 3480 that the data is ready to be read.”  Harari paragraph 0144.)
18. A method, comprising: 
receiving, in a controller embedded in an integrated circuit package, first packets from a serial connection outside of the integrated circuit package; converting, by the controller, the first packets into commands and addresses, the commands including a write command; predict data usage based on an identity of a virtual function, wherein a hypervisor of a host operating system allocates the virtual function for memory access by a virtual machine; operating, by the controller on memory units within the integrated circuit package, according to the commands and the addresses wherein the memory units include a first memory tier having a first access speed, and a second memory tier having a second access speed slower than the first access speed, and wherein the operating includes storing, based on the predicted data usage, data associated with the write command in the second memory tier; converting results of at least a portion of the commands into second packets; and transmitting, by the controller, the second (See rejection of claim 1.)
20. The method of claim 18, further comprising: 
maintaining, in the controller, status information of integrated circuit dies encapsulated within the integrated circuit package; and providing the status information in response to a command converted from the first packets. (See rejection of claim 7.)
21. (New) The method of claim 18, wherein 
the integrated circuit memory dies include multiple dies connected to the embedded controller in parallel.  (See rejection of claim 2.)
24. (New) The method of claim 21, wherein
the memory units include flash memory in the second memory tier. (See rejection of claim 5.)
25. (New) The method of claim 18, wherein 
the commands further include a read command to retrieve data from one or more of the memory units; and the embedded controller is configured to transmit the data retrieved according to the read command via the second packets. (See rejection of claim 6.)
Claims 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Harari, Hayashida, and Handy (The SSD Guy, Where does NVRAM fit? 2014)
3. The memory component of claim 2, wherein 
the memory units include Dynamic Random-Access Memory (DRAM) in the first memory tier. (“frequently accessed data should be stored in an NVRAM memory or an SLC memory, byte addressable (i.e., less than a page) data should be buffered in an NVRAM memory”  Hayashida paragraph 0023.  “Namespace 258 associated with a NVRAM memory 248 in NVM device 238 has a capacity as defined by a user and is mapped to NVM device 238 because, for example, the performance of a NVRAM-type memory satisfies the defined performance (e.g., low latency and frequent read operations).”  Hayashida paragraph 0025.
Hayashida does not expressly state that the NVRAM uses DRAM as a medium.
Handy teaches: “What is NVRAM? Quite simply, it’s DRAM or SRAM that has a back-up flash memory a small controller, and a battery or super-capacitor.”  Handy page 1, first paragraph.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Handy because NVRAM using DRAM is easy to manufacture, non-volatile (when backed up) and faster than other common non-volatile memories (e.g. NAND). )
22. (New) The method of claim 21, wherein 
the memory units include Dynamic Random-Access Memory (DRAM) in the first memory tier. (See rejection of claim 3.)
Claims 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Harari, Hayashida, and Vatto (Analyzing Intel-Micron 3D XPoint: The Next Generation Non-Volatile Memory, 2015)
4. The computing system of claim 2, wherein 
memory units include cross point memory. (The previously cite art does not discuss cross point memory.
Vatto teaches: “Intel and Micron wouldn't disclose any internal read/write voltages, but we were told that the voltages are considerably lower than in NAND, which requires ~20V for program/erase to create an electric field strong enough to tunnel electrons through an insulator. The lower voltages should, in turn, result in lower power consumption compared to DRAM and NAND.”  Vatto page 1, last paragraph.  
It would have been obvious to one of ordinary skill in the art to include cross point memory in the memory units as an instance of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; The prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement” (the lower power requirements of cross point memory can be seen as an improvement over NAND).  The prior art contained a known technique that is applicable to the base device (method, or product) (using this type of memory is applicable to the device). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (one of ordinary skill would have recognized that substituting at least some NAND with cross point memory would save power and that this improves the system). See MPEP § 2143(I)(D).)
23. (New) The method of claim 21, wherein
the memory units include cross point memory.  (See rejection of claim 4.)
Cancelled: Claims 8-9 and 19.
Withdrawn: Claims 10-17.



Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive.
Rejections under §103:
Applicant states that Harari fails to disclose “memory dies encapsulated in an integrated circuit package include memory units of different access speeds and controller die is separated from the memory dies.”  See Hayashida figure 1 cited in the action above.  Applicant states that memories of Hayashida (items 122, 124, 126, and 128) are not encapsulated in a single integrated circuit package.  It is not clear how the “integrated circuit package” excludes the solid state drive 100 of Hayashida in figure 1, which encapsulates a controller and a plurality of dies using different media.
Applicant appears to argue against the physical combinability starting at page 9 of Applicant’s remarks.  This is immaterial as physical combinability is not a test for non-obviousness.   
Applicant states that claim 3 recites DRAM.  Note that DRAM is commonly used as the media for NVRAM.  Based on the amendments to the independent claims, the scope of claim 3 has changed necessitating new art.  See rejection of claim 3.     



Conclusion
Title
Document I.D.
Reason Included
How PCI Express Works by Wilson
NPL
“PCI Express is a serial connection that operates more like a network than a bus.”  Wilson, page 2, last paragraph. “Each lane of a PCI Express connection contains two pairs of wires -- one to send and one to receive.  Packets of data move across the lane at a rate of one bit per cycle.”  Wilson page 3, second paragraph.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139